DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “easily” in claim 19 is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Allowable Subject Matter

Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel et al. (US Pub. 20190229909 A1).

1. A computing system that is implemented in a decentralized network that implements a distributed ledger, the distributed ledger being configured to back one or more decentralized identities (DID) for one or more users of the computing system (para. 3- Decentralized Identifiers (DIDs) are a new type of identifier, which are independent from any centralized registry, identity provider, or certificate authority. Distributed ledger technology (such as blockchain) provides the opportunity for using fully decentralized identifiers. Distributed ledger technology uses globally distributed ledgers to record transactions between two or more parties in a verifiable way), the computing system providing a mechanism for generating a private key recovery seed based on random words extracted from a generated story and for using the private key recovery seed to recover the private key, the computing system comprising (para. 6- Embodiments disclosed herein are related to computing systems, computer program products, and methods for generating a private key recovery seed based on random words extracted from an input memory of a user and for using the private key recovery seed to recover the private key. An input that is related to a specific memory of a user is received. The specific memory was previously entered and used to generate random words that are related to each other by being included in the specific memory. The random words are extracted from the received input so that the user does not need to enter any other random words not related to the input memory. The extracted random words are associated with a first private key recovery mechanism for recovering a private key. The random words are input into the first private key recovery mechanism to generate a private key recovery seed. The private key recovery seed is input into a second private key recovery mechanism. The second private key recovery mechanism generates a recovered private key upon performing a recovery operation on the private key recovery seed.): one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to: 
receive an input story from a user comprising a plurality of random words and a plurality of filler words that were previously generated by the computing system (para. 74, 76, 81- As illustrated, the recovery module may include a memory input module 410. In operation, the DID owner 201 may enter a memory 415 that is known by the DID owner. For example, the following memory 415 may be entered “I got married on a hot summer day in Tahoe. After the ceremony, we walked up from the beach to Riva Grill, the restaurant we had the reception at. My wife's aunt made us a big cheesecake as our wedding cake.”), the number of random (para. 75, 77- In some embodiments, the number of specific words may be 12 or 24, although other number may be used. It will be appreciated that a higher number of words provides additional security. i.e. entropy level); extract from the input story the plurality of random words that are included in the story such that the user does not need to enter any random words that are not included in the story to recover the private key (para. 81- Since the DID owner 201 is likely to remember the input memory 415, the word extractor 445 should be able to extract the random words from the input memory 415. As mentioned previously, this is a technical advantage as the DID owner 201 only needs to enter the input memory 415 and does not need to remember any random words. As long as the input memory 415 is correctly entered, the word extractor 445 will be able to extract the random words 421-424 that were previously generated based on the input memory 415.); input the plurality of random words into a first key recovery mechanism for recovering the private key to thereby generate a private key recovery seed (para. 82- The key generation module 440 may also access the template 435 that was previously generated from the location where the template is stored. The key generation module 440 may use the first private key recovery mechanism 435A and the extracted random words 421-424 to generate the private key recovery seed 441. The private key recovery seed 441, in one embodiment, may be a 512 bit random value. It will be appreciated that the embodiments disclosed herein are not limited by the type of private key recovery seed 441); and input at least the private key recovery seed into a second private key recovery mechanism, the second private key recovery mechanism (para. 83- The key generation module 440 may then use the second private key recovery mechanism 435B and the private key recovery seed 441 to regenerate the private key 206. That is, the second private key recovery mechanism 435B may take the private key recovery seed 441 as an input. The second private key recovery mechanism 435B may then perform its specified operation on the private key recovery seed 441 to recover the private key 206. Once the private key 206 is recovered, the public key 207 (and any number of additional public keys) may be recovered based on the recovered private key 206.).

2. The computing system in accordance with claim 1, wherein generating the plurality of random words comprises: generating a sequence of random bits that represent the entropy level; dividing the sequence of random bits into a plurality of segments; and mapping each of the plurality of random words with a specific segment of the plurality of segments. (para. 77-78- The random word generator 420 may then generate a random sequence of bits 425. In some embodiments, the random sequence of bits will be 128 to 256 bits. In some embodiments a checksum value, typically 4 bits in length, may be added to the generated sequence of bits 425. The random word generator 420 may then divide the random sequence of bits into segments. For example, if the random generated sequence of bits was 128 bits and the checksum value was 4 bits, then the total bits would be 132. The random word generator would divide the 132 bits into 12 segments of 11 bits each. The random word generator 420 may then map or otherwise associate each of the segments with a specific random word 421-424 as represented by mapping 426. For instance, the first segment would be mapped to the random word 421, the second segment would be mapped to the random word 422, the third segment would be mapped to the random word 423, and so on until all the segments had been mapped to one of the generated random words. Thus, the random words 421-424 are able to represent the random sequence of bits 425 (including the checksum value) and may be entered in place of the random sequence of bits 425.)

3. The computing system in accordance with claim 2, wherein the filler words comprise words of the story that are not mapped to any segments of the plurality of segments and whose number is not based on the indicated entropy level. (para. 89- When the DID owner 201 enters the input memory 415 the second time to recover the private key 206, the DID owner 201 may enter a version of the input memory 415 that is different from, although generally the same as, the version of the input memory 415 that was initially entered. The word counter 461 may then parse the newly input memory 415 to determine which of the random words are included in this version of the input memory. If the word counter determines that at least 12 of the 20 random words 421-424 are present, then these 12 random words 421-424 may be used by the mechanism 435A in the manner previously described to generate the private key recovery seed 441. Accordingly, the embodiments disclosed herein allow for variability in the recollection of the input memory 415 while still ensuring that the DID owner 201 does not need to remember or record any unrelated random words to generate the private key recovery seed 441.)

4. The computing system in accordance with claim 1, wherein the computer-executable instructions are structured to further cause the computing system to: generate one or more public keys based on the recovered private key. (claim 4- generate one or more public keys based on the recovered private key.)

5. The computing system in accordance with claim 1, wherein the computing system includes a voice recognition module and wherein the computer-executable instructions are structured to further cause the computing system to: receive the input story via the input story being spoken by the user into the computing system at a time the story is initially generated; receive the input story via the input story being spoken by the user into the computing system at the time the private key is to be recovered; and use the voice recognition module to compare the input story received from the user at the time the private key is to be recovered with the input story received at a time the story is initially generated to determine if there is a match of the user's voice, wherein the computing system only recovers the private key if there is a match of the user's voice. (para. 84- Accordingly, in some embodiments the recovery module 360 may include a voice recognition module 450. In such embodiments, the recovery module 360 may require that the DID owner 201 enter the input memory 415 by speaking the memory. The random word generator 420 and template generator 403 would then perform as previously described. At such time as the DID owner 201 desires to restore the private key 206, he or she may enter the input memory 450 again by speaking the input memory 415. The voice recognition module 450 may then determine if the voice that is speaking the input memory 415 matches the voice that initially spoke the input memory 415. If a match is determined, then the voice recognition module 450 may allow the word extractor 445 and the key regeneration module 440 to generate the private key recovery seed 441 and regenerate the private key 206 in the manner previously described.)

6. The computing system in accordance with claim 1, wherein the computer-executable instructions are structured to further cause the computing system to: count the number of random words that are extracted from the input story; and determine if the number of extracted random words is at least equal to a predetermined threshold, wherein the computing system only recovers the private key if the number of extracted random words at least equals the predetermined threshold. (para. 86-87- Accordingly, in some embodiments the recovery module 360 may include a word determination module 460. The word determination module 460 may include a word counter 461. In operation, the word counter 461 may parse the input memory 415 when the input memory is entered the second time to restore the private key 206 after the word extractor has extracted the words that correspond to the random words 421-424. The word counter 461 may then count the number of words from the input memory that match the random words 421-424. If all the words are present, then the process may be allowed to continue. However, if the DID owner 201 only entered a partial version of the input memory 415, the word counter 461 may not be able to count all the words that match all of the random words 421-424. In such cases, the word counter 461 may determine how many of the words were entered and if this is a sufficient number. For example, the word counter 461 may access a threshold 461A that specifies a sufficient number of words that should be entered as part of the input memory 415 when recovering the private key 206 when not all of the words are entered. If a sufficient number is found, then the recovery module may provide any of the random words 421-424 that were not entered so that the required random words 421-424 are available as an input to the mechanism 435A to generate the private key recovery seed 441.)

7. The computing system in accordance with claim 1, wherein the computer-executable instructions are structured to further cause the computing system to: analyze a first pattern of the input story at the time the story is generated; analyze a second pattern of the input story at the time the plurality of random words are extracted from the input; and compare the first and second patterns to determine if the patterns are substantially close to each other; wherein the computing system only recovers the private key if the first and second patterns are substantially close to each other. (para. 90- As mentioned previously, there may be instances where a hostile third party has obtained the input memory 415 (or at least a close approximation of the input memory) and attempts to use this input memory to generate the private key 206 in the manner previously described. To help protect against this, in some embodiments the word determination module 460 may further include a pattern module 462. In operation, the pattern module 462 may analyze the pattern of the input memory 415 that is initially entered to generate the random words 421-424. The pattern module 462 may then analyze the pattern of the input memory 415 that is input the second time to recover the private key 206. The pattern module may look for such patterns as differences in sentence structure, such as length of sentences, where words are placed in sentences, and time in between entering the sentences and/or words if the input memory 415 is spoken when being entered. The pattern module may also determine the order of the sentences when entering the input memory 415. The pattern module 462 may then compare the various patterns from when the input memory 415 is input the second time to recover the private key 206 with the initial time the input memory 415 was entered. If the patterns are sufficiently close, then the pattern module may infer that it was the DID owner 201 who entered the input memory both times. However, if the patterns are sufficiently different, then the pattern module 262 may infer that that it was a different entity than the DID owner 201 who entered the input memory to recover the private key 206.)

Regarding claims 8-14, the subject matter claimed pertain to method steps that correspond to the system elements of claims 1-7 and thus rejected for the same analysis.  Implementing the system would have necessitated carrying through the method steps as recited.  

Regarding claim 15, the rejection of claim 1 is incorporated herein. A computing system that is implemented in a decentralized network that implements a distributed ledger, the distributed ledger being configured to back one or more decentralized identities (DID) for one or more users of the computing system (para. 3- Decentralized Identifiers (DIDs) are a new type of identifier, which are independent from any centralized registry, identity provider, or certificate authority. Distributed ledger technology (such as blockchain) provides the opportunity for using fully decentralized identifiers. Distributed ledger technology uses globally distributed ledgers to record transactions between two or more parties in a verifiable way), the computing system providing a mechanism for generating a story including random words that can be used to generate a private key recovery seed that is useable to recover a private key (para. 6- Embodiments disclosed herein are related to computing systems, computer program products, and methods for generating a private key recovery seed based on random words extracted from an input memory of a user and for using the private key recovery seed to recover the private key. An input that is related to a specific memory of a user is received. The specific memory was previously entered and used to generate random words that are related to each other by being included in the specific memory. The random words are extracted from the received input so that the user does not need to enter any other random words not related to the input memory. The extracted random words are associated with a first private key recovery mechanism for recovering a private key. The random words are input into the first private key recovery mechanism to generate a private key recovery seed. The private key recovery seed is input into a second private key recovery mechanism. The second private key recovery mechanism generates a recovered private key upon performing a recovery operation on the private key recovery seed.), the computing system comprising: one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to: receive user input that selects a level of entropy for a private key recovery process (para. 86- Accordingly, in some embodiments the recovery module 360 may include a word determination module 460. The word determination module 460 may include a word counter 461. In operation, the word counter 461 may parse the input memory 415 when the input memory is entered the second time to restore the private key 206 after the word extractor has extracted the words that correspond to the random words 421-424. The word counter 461 may then count the number of words from the input memory that match the random words 421-424. If all the words are present, then the process may be allowed to continue. However, if the DID owner 201 only entered a partial version of the input memory 415, the word counter 461 may not be able to count all the words that match all of the random words 421-424. In such cases, the word counter 461 may determine how many of the words were entered and if this is a sufficient number. For example, the word counter 461 may access a threshold 461A that specifies a sufficient number of words that should be entered as part of the input memory 415 when recovering the private key 206 when not all of the words are entered. If a sufficient number is found, then the recovery module may provide any of the random words 421-424 that were not entered so that the required random words 421-424 are available as an input to the mechanism 435A to generate the private key recovery seed 441. As mentioned above, the word generation module 420 records the mapping 426 between the random words 421-424 and the random bit sequence 426 and is able to use this mapping to provide those random words that are not extracted from the input memory 415 entered to recover the private key 206. Of course, if the word counter 461 does not find a sufficient number words from the input memory 415 that match all of the random words 421-424, the process will not be allowed to continue. Since the DID owner 201 is likely to at least remember most of the input memory 415 and therefore enter a large portion of the memory 415 that was initially entered, any time the word counter 461 does not find a sufficient number words from the input memory 415 that match the random words 421-424 it likely shows that it is not the DID owner 201 who is entering the input memory 415 to recover the private key 206.); generate a plurality of specific random words based on the selected level of entropy; generate a plurality of filler words that are separate from the plurality of specific random words (para. 88- he word generator 420 may generate a number of random words 421-424 that is greater than the number needed for a one-to-mapping between the segments of the random sequence of bits 425 and the random words as described previously. For example, suppose that 12 random numbers 421-424 are needed for the one-to-one mapping as described above. In the embodiment, the word generator 420 may generate 20 random words 421-424 based on words from the input memory 415. These 20 random words may then be mapped to the segments of the random sequence of bits 425 in various manners so that any one of the 20 random words would map to a particular sequence.) ; and generate a story that uses the plurality of specific random words and the plurality of filler words in a manner that connects the plurality of specific random words in a form that understandable by the user. (para. 74, 76, 81- As illustrated, the recovery module may include a memory input module 410. In operation, the DID owner 201 may enter a memory 415 that is known by the DID owner. For example, the following memory 415 may be entered “I got married on a hot summer day in Tahoe. After the ceremony, we walked up from the beach to Riva Grill, the restaurant we had the reception at. My wife's aunt made us a big cheesecake as our wedding cake.”)

16. The computing system in accordance with claim 15, wherein generating the plurality of random words comprises: generating a sequence of random bits that are indicative of the selected level of entropy; dividing the sequence of random bits into a plurality of segments; and mapping each of the plurality of specific random words with a specific segment of the plurality of segments. (para. 77-78- The random word generator 420 may then generate a random sequence of bits 425. In some embodiments, the random sequence of bits will be 128 to 256 bits. In some embodiments a checksum value, typically 4 bits in length, may be added to the generated sequence of bits 425. The random word generator 420 may then divide the random sequence of bits into segments. For example, if the random generated sequence of bits was 128 bits and the checksum value was 4 bits, then the total bits would be 132. The random word generator would divide the 132 bits into 12 segments of 11 bits each. The random word generator 420 may then map or otherwise associate each of the segments with a specific random word 421-424 as represented by mapping 426. For instance, the first segment would be mapped to the random word 421, the second segment would be mapped to the random word 422, the third segment would be mapped to the random word 423, and so on until all the segments had been mapped to one of the generated random words. Thus, the random words 421-424 are able to represent the random sequence of bits 425 (including the checksum value) and may be entered in place of the random sequence of bits 425.)

17. The computing system in accordance with claim 16, wherein the filler words comprise words of the generated story that are not mapped to any segments of the plurality of segments and whose number is not based on the selected entropy level. (para. 89- When the DID owner 201 enters the input memory 415 the second time to recover the private key 206, the DID owner 201 may enter a version of the input memory 415 that is different from, although generally the same as, the version of the input memory 415 that was initially entered. The word counter 461 may then parse the newly input memory 415 to determine which of the random words are included in this version of the input memory. If the word counter determines that at least 12 of the 20 random words 421-424 are present, then these 12 random words 421-424 may be used by the mechanism 435A in the manner previously described to generate the private key recovery seed 441. Accordingly, the embodiments disclosed herein allow for variability in the recollection of the input memory 415 while still ensuring that the DID owner 201 does not need to remember or record any unrelated random words to generate the private key recovery seed 441.)

20. The computing system in accordance with claim 15, wherein the selected level of entropy in one of 128 bits or 256 bits.(para. 77)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claim 15 above, and further in view of Duman et al. (US Pub. 20210398134 A1).
	Regarding claim 18, Patel does not specifically teach a user interface element, the user interface element being configured to: display a listing of the generated plurality of specific random words.  However, this concept is known and used in the art as evidenced by Duman (see para. 78) and therefore, one skilled in the art would have found it obvious to utilize it in Patel as a simple alternative to achieve the desirable effect of allowing the user to see the words being used to recover the private key.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433